 1
 2
 3
                           UNITED STATES BANKRUPTCY COURT
 4
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 5
     IN RE
 6                                                              Bankruptcy No. 18-12299-CMA
     JASON L. WOEHLER,
 7                          DEBTOR.                             Adversary No. 18-01169-CMA
     _____________________________________
 8
                                                                CERTIFICATE OF SERVICE
     RUSSELL BRANDT,
 9                                     Plaintiff
             v.
10
     JASON L. WOEHLER,
11                                 Defendant.
12           I hereby certify pursuant to LBR 7004-1 and under penalty of perjury under the laws of
13
     the State of Washington that on December 26, 2018 I served the Summons, Adversary
14
     Complaint, Civil Cover Sheet, Notice of Pretrial Conference, LBR 9040-3 Mediation
15
     Certification Form and Notice Regarding Final Adjudication and Consent to:
16
17   Debtor, Jason L. Woehler
     1920A E SPRUCE ST
18   SEATTLE, WA 98122-5831
     Via USPS Priority Mail 1-Day, Tracking No. 9405503699300369544404
19
     Debtor’s Attorney, James Dickmeyer
20   121 3RD AVE
     KIRKLAND, WA 98033-6160
21   Via USPS Priority Mail 1-Day, Tracking No. 9405503699300369544428
22
23           DATED this December 26, 2018 at Tacoma, WA

24                                                   By: /s/ SaraEllen Hutchison
                                                         SaraEllen Hutchison, WSBA No. 36137
25                                                       Attorney for Creditor Brandt
26
     CERTIFICATE OF SERVICE - Page 1                            Law Office of SaraEllen Hutchison, PLLC
27                                                                       539	BROADWAY	|	TACOMA,	WA	98402	
                                                                    telephone	(206)	529-5195	|	fax	(253)	302-8486	
                                                                         SARAELLEN@SARAELLENHUTCHISON.COM	




       Case 18-01169-CMA          Doc 5        Filed 01/03/19     Ent. 01/03/19 17:03:28                 Pg. 1 of 1
